Citation Nr: 0739554	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  02-13 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right knee 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel








INTRODUCTION

The veteran had active military service from October 1979 to 
February 1980 in the Army.  He also had unverified periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) during the 1980s.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied the veteran's claim seeking 
entitlement to service connection for residuals of a right 
knee injury.  In December 2003, a Travel Board hearing was 
held before a Veterans Law Judge (VLJ) who no longer is with 
the Board.  The case was remanded in June 2004 for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2007 the veteran was advised that the VLJ who 
conducted his Travel Board hearing was no longer with the 
Board, and that he was entitled to another hearing should he 
so choose.  He responded with a request for a hearing at the 
RO. 

To ensure compliance with due process requirements, and 
because Travel Board hearings are scheduled by the RO, the 
case is REMANDED for the following:

The veteran should be scheduled for a 
hearing before a VLJ sitting in 
Albuquerque, New Mexico (or in the 
alternative, a videoconference hearing, if 
he so desires).  The case should then be 
processed in accordance with standard 
appellate practices.

The appellant need take no action until he is notified.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



